A petition for hearing in this court after decision by the district court of appeal of the first appellate district, division one, was filed herein on June 4, 1921, on the theory that the judgment of the district court of appeal was given on April 26, 1921. [1] The judgment of April 26, 1921, of the district court of appeal was, however, modified by that court on May 26, 1921, with the result that the judgment of the district court of appeal in the matter, as finally given, was given on May 26, 1921, and does not become *Page 335 
final in that court until thirty days thereafter, viz., on June 25, 1921, and the jurisdiction of this court to grant a petition for hearing herein continues for thirty days thereafter, viz., to and including July 25, 1921.
A different situation would be presented if the modification by the district court of appeal had been solely with regard to its opinion. Such a modification would not have affected thejudgment, which would in that event have become final in that court on May 26. 1921, with the power in this court to grant a hearing within thirty days thereafter. (See National Bank ofCalifornia v. Los Angeles etc. Co., 2 Cal.App. 659, 663, [84 P. 466, 468].)
The petition for a bearing filed herein June 4, 1921, will be considered as duly filed herein, and will be acted upon prior to the expiration of the time within which it may be considered by this court, viz., on or before July 25, 1921.
All the Justices concurred.